Citation Nr: 0814241	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-10 736A	)	DATE
	)
	)

On appeal from the
On appeal from the Department of Veterans Affairs, Veterans 
Health Administration, Heath Care System of 
Roseburg, Oregon




THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
for medical services for a nonservice-connected disability 
incurred at a non-VA medical facility on May 11, 2005.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in July 2005 of the 
Department of Veterans Affairs (VA) Health Care System of 
Roseburg, Oregon (Agency of Original Jurisdiction).

In May 2007, the veteran failed to appear at a hearing before 
a member of the Board, and he has not requested for good 
cause that the hearing be rescheduled.  His hearing request 
is therefore deemed withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1. On May 11, 2005, the veteran received medical services for 
left foot cellulitis, a nonservice-connected disability, at a 
non-VA medical facility, for which he incurred medical 
expenses.

2. The medical services for left foot cellulitis, a 
nonservice-connected disability, received on May 11, 2005, at 
a non-VA medical facility, were not of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health; or the medical services were not 
rendered in a medical emergency of such a nature that delay 
would have been hazardous to life or health; a VA facility 
was feasibly available. 




CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
for medical services for a nonservice-connected disability 
incurred at a non-VA medical facility on May 11, 2005, for 
have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 17.120, 17.1000, 17.1002 
(2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The AOJ provided post-adjudication VCAA notice by letter, 
dated in September 2005.  The notice included the type of 
evidence needed to substantiate the claim, that is, evidence 
tending to show that the condition treated was a medical 
emergency, which would include evidence in his possession. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim); of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice); and of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice).  As the claim is not one 
of service connection, the omission of VCAA notice about the 
elements necessary to substantiate a claim of service 
connection is harmless error. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim of 
service connection).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the procedural defect was cured as 
after the RO provided content-complying VCAA notice, the 
claim was readjudicated as evidenced by the statement of the 
case, dated in January 2006.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service-connected disabilities are: right arm 
and left arm laceration scars, each rated as noncompesable, 
and schizophrenia, rated as 100 percent disabling.  In April 
2002, the veteran was also granted special monthly 
compensation based on the need for regular aid and attendance 
of another person, effective January 2000.  



On May 11, 2005, the veteran presented to the emergency 
department at Peace Harbor Hospital, a non-VA facility, with 
complaints of left foot pain.  The veteran stated that 
approximately two weeks prior, he had developed swelling, 
pain and redness in the left big toe and left middle foot and 
that the symptoms partially abated, but had become worse in 
the previous three days.  The veteran related that three days 
before he had felt warm and sweaty, but not since then.  He 
denied any fever or an injury.  History included diabetes 
mellitus, hypertension, anxiety and depression.  The veteran 
arrived by private vehicle and he was accompanied by a family 
member.  The medical services provided were classified as 
non-urgent. 

On physical examination, the veteran was not in acute 
distress.  The pertinent findings were moderate swelling, 
erythema and tenderness of the left great toe and the 4th 
toe.  The mid-foot was mildly erythematous and tender.  Range 
of motion of the great toe was limited due to pain.  There 
was no erythema close to the mid foot nor calf tenderness.  
The distal neurovascular status was grossly intact.  
Metabolic testing was normal.  X-rays revealed no fracture or 
evidence of infection or osteomyelitis.  It was noted that 
given the relatively early stage of the infection, the 
veteran was afebrile with essentially normal white blood cell 
count.  The veteran was placed on intravenous medication and 
prescribed oral medication.  Thereafter his condition was 
deemed to be stable and he was discharged home.  He was 
instructed to schedule a follow-up appointment and return to 
the emergency room if symptoms worsened.  The diagnosis was 
left foot cellulitis. 

In July 2005, VA notified the veteran that his claim was 
reviewed, and it was determined that the services provided by 
Peace Harbor Hospital on May 11, 2005, were not emergency 
care.  

In a statement in August 2005, the physician, who treated the 
veteran on May 11, 2005, stated that the veteran was a 
diabetic and he had an active infection in the lower 
extremity that required immediate antibiotic treatment.  The 
physician stated that making the veteran wait to be seen at a 
VA hospital for therapy was unacceptable.  

In September 2005, a VA physician reviewed the veteran's 
claim and determined that the services provided by Peace 
Harbor Hospital on May 11, 2005, were available to the 
veteran through VA.  

In September 2005, VA notified the veteran that the VA Chief 
of Staff for Ambulatory Care had reviewed the veteran's claim 
and determined that the services provided by Peace Harbor 
Hospital on May 11, 2005, were not emergency care.  

In a statement, dated in November 2005, the stated that prior 
to going to the emergency room for treatment on May 11, 2005, 
he consulted with a VA telenurse who advised him to go to the 
nearest emergency room.  He indicated that on the date of 
treatment he was in a wheelchair and unable to drive himself 
to the Roseburg VAMC, which was hours away.  In support of 
his claim, the veteran submitted medical articles related to 
cellulitis and diabetes, which included advice to seek 
immediate medical attention if cellulitis occurred. 

Legal Principles

Under 38 U.S.C.A. §  1725 and 38 C.F.R. §§ 17.1000 and 
17.1002, VA may pay or reimburse a veteran for non-VA 
emergency services furnished at a non-VA facility for a 
nonservice-connected condition only if the following 
conditions are met: 

The emergency services are in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; and,

The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical 
attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent 


layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part). 

A VA facility was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center). 

There are other conditions under 38 C.F.R. § 17.1002 that 
also must be met that are not relevant to the disposition of 
the claim and therefore are not addressed. 

Alternatively, under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120, VA may pay or reimburse a veteran for medical 
services not previously authorized for:

Any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability and there was a medical emergency of such a 
nature that delay would have been hazardous to life or 
health; and, 

A VA facility was not feasibly available and an attempt 
to use them beforehand or obtain prior authorization for 
the services required would not have been reasonable, 
sound, wise, or practicable. 





Analysis 

The record shows that when the veteran presented to the 
emergency room at Peace Harbor Hospital, a non-VA facility, 
on May 11, 2005, his symptoms of left foot pain had been 
ongoing for two weeks and that the symptoms had partially 
abated, but had become worse in the previous three days.  
History included diabetes mellitus.  The veteran arrived by 
private vehicle and he was accompanied by a family member.  
The medical services provided were classified as non-urgent. 

On physical examination, the veteran was not in acute 
distress.  The pertinent findings were moderate swelling, 
erythema, and tenderness of the left great toe and the 4th 
toe.  Metabolic testing was normal.  X-rays revealed no 
fracture or evidence of infection or osteomyelitis.  The 
veteran was afebrile with essentially normal white blood cell 
count.  The veteran was placed on intravenous medication and 
prescribed oral medication and he discharged home.  The 
diagnosis was left foot cellulitis, a nonservice-connected 
disability. 

Under 38 C.F.R. § 17.1002(b), implementing 38 U.S.C.A. 
§ 1725, emergency services exist where treatment is for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health. 

In this case, there is either a two week delay between the 
onset of left foot pain and the medical services provided by 
Peace Harbor Hospital or a three day delay between the 
worsening of the symptoms and the medical services provided.  
In either event, the two week delay or the three day delay in 
seeking medical services does not support a conclusion that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.   Also as to the nature of the 
condition, the veteran was not in acute distress when he 
presented at the emergency room, metabolic testing was 
normal, X-rays revealed no evidence of infection, and the 
veteran was afebrile with essentially normal white blood cell 
count.  Additionally, the medical services provided were 
classified as non-urgent, when the classification choices 
included emergency and urgent care.  

For these reasons, it is not shown that the left foot pain 
was a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health. 

Although a private physician expressed the opinion that as 
the veteran was diabetic and had an infection in the lower 
extremity, there was a need for immediate antibiotic 
treatment, but the veteran had already waited at least three 
days before he sought medical services, which opposes the 
"prudent layperson" standard, that is, a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health. 

Also, a VA physician reviewed the veteran's claim and 
determined that the services provided by Peace Harbor 
Hospital on May 11, 2005, were available to the veteran 
through VA.  

The veteran has also submitted medical articles related to 
diabetes mellitus and cellulitis, which included advice to 
seek immediate medical attention if cellulitis occurred.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  Medical evidence that is general in nature and 
does not specifically relate to the facts and circumstances 
surrounding the veteran's particular case does not support 
the claim.  The articles are too general in nature to provide 
supporting evidence on the question of whether the veteran's 
left foot pain was of such a nature as to require emergency 
services. Sacks v. West, 11 Vet. App. 314, 316-17 (1998); 
Wallin v. West, 11 Vet. App. 509, 514 (1998).

Under 38 C.F.R. § 17.120, implementing 38 U.S.C.A. § 1728, as 
the veteran has  total disability permanent in nature 
resulting from a service-connected disability, the veteran is 
entitled to payment or reimbursement of medical expenses for 
medical services for any nonservice-connected disability if 
the condition was a medical emergency of such a nature that 
delay would have been hazardous to life or health; and, a VA 
facility was not feasibly available and an attempt to use 
them beforehand or obtain prior authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable.

Applying the same rationale above, there is either a two week 
delay between the onset of left foot pain and the medical 
services provided by Peace Harbor Hospital or a three day 
delay between the worsening of the symptoms and the medical 
services provided.  In either event, the two week delay or 
the three day delay in seeking medical services does not 
support a conclusion that the left foot pain was a medical 
emergency of such a nature that delay would have been 
hazardous to life or health, and a VA facility was available 
to provide the same medical services. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to payment or 
reimbursement of medical expenses by VA for non-emergent 
medical services for a nonservice-connected disability 
incurred at Peace Harbor Hospital, a non-VA facility, on May 
11, 2005, under either 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000 and 17.1002; and 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Payment or reimbursement of medical expenses for medical 
services for a nonservice-connected disability incurred at a 
non-VA medical facility on May 11, 2005, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


